Citation Nr: 0516489	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
left knee patella syndrome.

2.  The propriety of the initial noncompensable evaluation 
for right knee patella syndrome.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
September 2001.

This appeal arises from a September 2002 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Appeals 
(VA) regional office (RO).  In that decision, the RO granted 
service connection for a left knee disability and assigned a 
10 percent evaluation.  The RO also granted service 
connection for a right knee disability and assigned a 
noncompensable evaluation.  The Board notes that both grants 
were made effective the day following the veteran's 
separation from service, September 22, 2001.  

The veteran immediately appealed this decision seeking higher 
initial ratings.   

In December 2003, the Board remanded the issues for further 
development that was completed in February 2005.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's left knee disability is manifested by a 
history of slight ligamentous laxity, tenderness and pain 
with noncompensable limitation of flexion, but without 
objective evidence of pain on motion. 

3.  The veteran's right knee disability is manifested by 
complaints of knee pain and a noncompensable limitation of 
flexion without objective evidence of subluxation, 
instability or pain on motion.   


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262.

2.  The criteria for compensable evaluation for a right knee 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify them as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2004) (implementing the VCAA) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In correspondence dated in July 2002, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain. In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claims on appeal.

The July 2002 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession.

The Board remanded the claims in part to ensure that the RO 
provided the required notice for his claims on appeal.

A letter was issued from the Appeals Management Center (AMC) 
in April 2004, that further spelled out what evidence VA 
would obtain and what evidence the veteran was responsible 
for obtaining.  The letter specifically told him to submit 
relevant evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1).  

The statement of the case and the supplemental statement of 
the case told him the criteria for higher original 
evaluations and discussed how the current evidence did not 
meet these criteria.  As such, this notice served to inform 
him of the evidence needed to substantiate the claims, 
namely, evidence showing that his disabilities met the 
criteria for higher evaluations.  VA's General Counsel has 
recently held that VCAA notice need not be provided in a 
single document, and that such notice can be provided in a 
statement of the case or supplemental statement of the case.  
VAOPGCPREC 7-2004; 69 Fed. Reg. 59,989 (2004).

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  In this case, 
some of the notice was provided after the initial denial.  
The Pelegrini Court held that its opinion was not meant to 
invalidate VA decisions made prior to provision of required 
notice, and that a satisfactory remedy for defective notice 
was a Board remand to ensure that the proper notice was 
ultimately provided.  Pelegrini v. Principi, at 120, 122-4.

The Court has reiterated this holding, and also clarified 
that delayed notice is generally not prejudicial to an 
appellant.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  May 27, 2005) (per curiam en banc order).  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and 
contains all findings needed to evaluate the claims.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A.

Factual Background

In October 1999, the veteran reported bilateral knee pain 
with history of knee problems that starting in basic 
training, in November 1995.  It was noted that the veteran's 
bilateral knee condition was unresponsive to physical 
therapy.  He was diagnosed with chronic, bilateral, recurrent 
retropatellar pain syndrome (RPPS) and left knee patella 
femoral syndrome with instability.

In a privately conducted magnetic resonance imaging (MRI) 
scan of the left knee, dated in September 2002, the examiner 
found no evidence of significant meniscal, ligament, or 
tendon injury.  A tiny joint effusion was noted to be likely 
physiologic in nature.

On VA examination in September 2002, the veteran noted left 
knee pain in basic training with onset of right knee 
symptoms, shortly thereafter.  The veteran sustained further 
left knee injury, which later necessitated physical therapy 
and arthroscopic surgery with cartilage debridement.  

The veteran reported a current inability to run, bike, walk 
or stand without flare-up of bilateral knee symptoms such as 
pain, and locking.  It was noted that the veteran took no 
prescription medication for his symptoms and had lost no time 
from work as a security guard, and a laborer at a plate glass 
company due to his medical conditions.  

On physical examination, the veteran ambulated normally 
without the use of assistive devices.  Examination of the 
bilateral knees revealed no deformity, swelling, 
discoloration, or effusion.  In the left knee, the examiner 
observed slight laxity, tenderness, pain, and crepitus with 
passive extension and flexion of the knee.  In the left knee 
there was negative anterior Drawer test with strength reduced 
to 4.5/5 to extension and flexion of the left knee.  

In the right knee, the examiner observed tenderness and 
crepitus with passive extension and flexion, but no ligament 
laxity.  Right knee motor strength was normal at 5/5 on 
extension and flexion.  The veteran was able to squat using 
both knees.  X-rays of the bilateral knees were read as 
normal.  The veteran had bilateral knee extension to 0 
degrees, 134 degrees of flexion in the right knee, and 130 
degrees in the left.  

The diagnoses included right knee pain, and, left knee pain 
with history of cartilage tear and surgical repair; and no 
evidence of residual meniscus, ligamentous, or tendon injury 
(as shown on September 2002 MRI).   

VA medical records dated from 2002 to 2003, show that the 
veteran continued to complain of bilateral knee pain that was 
unrelieved by medication and caused sleep difficulty.  The 
veteran described his knee pain as "constant dull with 
intermittent sharp, jabbing pain."

In an October 2003 VA rheumatology consultation note, the 
veteran complained of bilateral knee pain.  The examiner 
referred to normal knee films, MRI, and bone imaging dated in 
May 2003.  On examination of the knees, the examiner found no 
warmth, swelling, or crepitus.  Slight bogginess was noted in 
the right knee with no effusion.  Lower extremity muscle 
strength was 6/6.  The examiner's diagnosis was generalized 
joint pain.  

In a November 2003 VA primary care note, it was reported that 
the veteran ambulated independently but still complained of 
bilateral knee pain.  

On VA examination in February 2005, the veteran complained of 
bilateral knee pain with occasional stiffness and swelling.  
He denied any heat or redness in the knees.  He used over-
the-counter ibuprofen with good response, and no side 
effects.  Flare-ups of knee symptoms occurred weekly for a 
period of a few hours, during cold, damp weather and after 
prolonged standing or walking.  During flare-ups or after 
repetitive use, the veteran reported an additional 10 percent 
decrease in range of motion.  The veteran reported that he 
did not use any assistive devise for either knee and the 
veteran denied any effect on activities of daily living due 
to the knees, other than occasionally missing classes.  It 
was noted that there were no constitutional symptoms of 
inflammatory arthritis.  

On examination of the right and left knee, the examiner found 
no objective evidence of pain on movement.   The examiner did 
not observe any edema, redness, or ligamentous instability in 
the knees.  Crepitus was felt on flexion and extension of the 
left knee only.  X-rays of the knees were read as normal, 
showing no evidence of fractures, dislocations, or other 
bone/joint abnormalities.  

On active range of motion testing, the veteran had 0 to 110 
degrees of flexion in the right knee, and 0 to 90 degrees in 
the left.  On passive range of motion testing, the veteran 
had 0 to 115 degrees of flexion in the right knee, and 0 to 
100 degree of flexion in the left knee.  Following 10 
repetitions of knee flexion with 10 pounds, the veteran had 
active flexion in the right knee from 0 to 110, degrees and 0 
to 90 degrees in the left knee.  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  

The veteran is in receipt of an initial 10 percent evaluation 
for left knee patella femoral syndrome with slight laxity, 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That 
diagnostic code provides for a 10 percent evaluation when 
there is a knee disability manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
provided where there is a moderate recurrent subluxation or 
lateral instability.  A maximum 30 percent rating is provided 
when a knee disability is manifested by severe recurrent 
subluxation or lateral instability.

The veteran's right knee disability is evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  
That diagnostic code provides for evaluating bursitis on the 
basis of the limitation of motion of the affected part in 
accordance with the criteria for arthritis.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

A noncompensable rating is provided when knee flexion is 
limited to 60 degrees or more, a 10 percent rating is 
provided when knee flexion is limited to 45 degrees, and a 20 
percent rating is warranted for limitation of flexion to 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).   

A noncompensable rating is provided when knee extension is 
limited to 5 degrees, a 10 percent rating when extension is 
limited to 10 degrees, and a 20 percent rating for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  Likewise, on recent VA examination, the veteran 
had 0 degrees of extension, bilaterally.  Thus, he does meet 
the criteria for higher disability ratings for limited knee 
extension.  

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98; 
63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA regulations permit the assignment of a rating by analogy 
under a code for a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies must be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those medically supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

Analysis

The VA examination in September 2002, reportedly showed a 
noncompensable level of limitation of flexion in the left 
knee and slight laxity.  The report of crepitus on that 
examination could be considered an objective indication of 
pain on motion.  See 38 C.F.R. § 4.59 (2004).  However, these 
findings are an anomaly among contemporaneous outpatient 
treatment records, and a more recent VA examination that have 
consistently shown no instability or crepitus.  Moreover, 
there have been no X-ray findings such as are required for a 
compensable evaluation for limitation of motion under 
Diagnostic Code 5003.

The weight of the evidence is to the effect that the veteran 
has no instability or subluxation in the left knee, and has 
noncompensable limitation of motion unsupported by X-ray 
findings or objective evidence of painful motion.  His range 
of motion is far in excess of that needed for a compensable 
rating under Diagnostic Code 5260, or 5261.  Therefore, the 
left knee disability does not approximate the criteria for a 
compensable rating based on limitation of motion or 
subluxation or instability.  38 C.F.R. §§ 4.7, 4.21.  For the 
same reasons, separate ratings for limitation of motion and 
subluxation or lateral instability are not warranted.

With regard to the right knee, the September 2002 examination 
also yielded a report of crepitus and a noncompensable 
limitation of flexion.  This finding, however, was not 
repeated in the outpatient treatment records or on the recent 
examination in February 2005.  Thus, it too appears to be an 
anomaly.  The weight of the evidence is to the effect that 
the veteran has a noncompensable level of limitation of 
flexion without objective evidence of pain on motion.  
Therefore, the disability does not meet the criteria for a 
compensable rating under Diagnostic Codes 5003, 5019, 5260, 
5261.  The limitation of motion in the right knee has been 
far less than that required for a compensable evaluation 
under Diagnostic Codes 5260, and 5261, accordingly, the 
disability does not approximate the criteria for a 
compensable evaluation.  38 C.F.R. § 4.7.

There have been no findings of instability or subluxation in 
the right knee.  It therefore, does not warrant a compensable 
evaluation under Diagnostic Code 5257.

No additional limitation of motion has been reported as the 
result of weakness, fatigability or incoordination.  On the 
February 2005, VA examination repeated testing did not result 
in any diminution of motion.  His muscle strength has 
generally been reported as normal.  An exception occurred on 
the 2002 examination when muscle strength was reported as 
mildly decreased at 4.5/5.  The outpatient treatment records 
and the more recent VA examination showed full muscle 
strength.  

Therefore, the Board finds that the weight of the evidence is 
that the veteran does not have weakness in either knee that 
causes additional limitation of motion.  There have been no 
reports of incoordination, and the veteran has generally been 
found to have a normal gait.  For these reasons the Board 
finds that the veteran does not have additional limitation of 
motion due to DeLuca factors that would support higher 
disability ratings.  38 C.F.R. §§ 4.40, 4.45.

The Board notes that the veteran's knee disabilities have not 
been manifested by ankylosis, thus a rating under Diagnostic 
Code 5256 is not for application.  Likewise, the evidence has 
not shown the veteran's knee disabilities meet any of the 
criteria for cartilage dislocation or removal under 
Diagnostic Codes 5258 and 5259, respectively.  Also, there is 
no evidence that the veteran's knee disabilities meet the 
criteria for nonunion or malunion of the tibia and fibula 
under Diagnostic Code 5262.  The normal X-ray findings belie 
such a finding.

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under Fenderson.  The foregoing 
discussion should make clear that the Board has not found 
that an evaluation in excess of 10 percent is not warranted 
for any period since the effective date of service connection 
for the left knee.  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied. 38 U.S.C.A. § 5107.

Extraschedular Rating

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected knee disabilities at issue presents such an unusual 
or exceptional disability picture as to render impractical 
the application of the regular schedular standards.  

In particular, the veteran's bilateral knee disability has 
not required any, let alone frequent periods of 
hospitalization since service.  On VA examination in 
September 2002, the veteran reported no time missed from work 
as a security guard and laborer due to his knee condition.  
Likewise, on recent VA examination, the veteran reported 
being a full-time student and that he "sometimes" missed 
class due to knee pain.  Therefore, referral for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  

As the preponderance of the evidence is against the award of 
a rating in excess of 10 percent for a left knee disability 
and a compensable rating for a right knee disability, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The 10 percent rating for the left knee patella syndrome is 
proper; the appeal as to this issue is denied. 

The noncompensable rating for a right knee patella syndrome 
is proper; the appeal as to this issue is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


